Citation Nr: 0530498	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to June 1974. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  In November 2003, the 
veteran testified at a Travel Board hearing before the 
undersigned.  In July 2004 the Board remanded the case to the 
RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service connected disabilities include 
residuals of right thoracoplasty including right dorsi muscle 
flap injury, right long thoracic nerve injury, tender 
surgical scar, resection of the right 5th, 6th and 7th ribs and 
serratus anterior muscle flap and a history of pleural cavity 
infection resulting from right pneumonectomy.  His nonservice 
connected disabilities include fracture dislocation of C-6 
with quadriparesis, chronic obstructive pulmonary disease 
with history of pulmonary tuberculosis, bladder impairment 
and history of deep vein thrombosis of the left leg.  The 
July 2004 Board remand, among other things, asked the AOJ to 
arrange for a VA examination to determine whether the 
veteran's service connected disabilities, alone, rendered him 
unemployable.   In response, the RO arranged for a social and 
industrial survey by a VA social worker.  This survey 
consisted of an interview with the veteran and a review of 
the claims file.  It is not shown that the social worker 
conducted an examination or was competent to conduct an 
examination.  The United States Court of Appeals for Veterans 
Claims has held that where remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  As the social worker's survey did not 
comply with the Board's examination order, the Board has no 
recourse but to remand the case to the AOJ, again, in order 
for an appropriate examination to be arranged.  Accordingly, 
this case is remanded to the RO for the following: 

1.  The RO should secure all records of 
VA medical treatment for the veteran from 
November 2004 to the present. 

2.  The veteran should then be scheduled 
for a VA examination by a qualified 
physician to determine whether he is 
unemployable due to his VA service 
connected disabilities, alone.  To the 
extent possible the examiner should 
distinguish between impairment due to 
service connected disabilities and 
impairment due to non service connected 
disabilities.  The examiner should then 
specifically indicate what type of 
functional impairment would be expected 
to result from the service connected 
disabilities alone and the effect this 
functional impairment would have on the 
veteran's employability.  The examiner 
should review the veteran's claims folder 
in conjunction with the examination. The 
examiner should explain the rationale for 
any opinions given.

3.  The RO should then readjudicate the 
claim.  If the benefit sought remains 
denied, the appellant and his 
representative should be issued an 
appropriate Supplemental Statement of the 
Case and afforded the requisite period of 
time to respond. The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 



No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


